Exhibit 10.27 EAGLEBANK NON-COMPETE AGREEMENT THIS NON-COMPETE AGREEMENT (“Agreement”) is made and entered into as of the 1st day of November, 2014, by and between EagleBank, a Maryland chartered commercial bank (the “Bank”), and Charles C. Brockett (“Executive”). RECITALS: The Bank has employed Executive as Executive Vice-President and Director of Operations of the Bank pursuant to an employment agreement entered into by the Executive and the Bank and effective as of August 1, 2014 (the “Employment Agreement”) and the parties wish to enter into a supplemental agreement regarding certain rights, benefits and obligations in the event that the Bank elects to terminate Executive’s employment without Cause or Executive resigns following a Change in Control pursuant to the Employment Agreement. NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the parties hereto agree as follows: 1.
